DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (1-20) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane (10933153) in view of Lorenzen et al (4250690, hereinafter – Lorenzen).
Kane discloses a system of secure parcel/package delivery management with wireless and internet network for smart home delivery (col. 2, lines 7-13 of Kane). However, Kane lacks the parcel transporting receiving mechanism or parcel securing mechanism. Lorenzen is relied upon the parcel secure receiving mechanism as depicted in figure 1 of Lorenzen (see associated descriptions for details).

Regarding claims 2-10, 12-14 and 16-20: the combination of Kane and Lorenzen would yielded the teaching of the components of the featured parcel receptacle mechanism. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shell et al (10933153) and Skouboe (2013/0293074) are cited for transfer retrieval of the parcel/package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/K. WONG/Primary Examiner, Art Unit 2689